DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Specification
The amended title of the invention filed 2/24/2022 is acceptable and is entered.

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art neither discloses nor suggests in the context of independent claim 1, the limitations:
“…a plurality of embedded parts embedded in the drift layer and being of a second conductivity type different from the first conductivity type, wherein the embedded parts are arranged with a first direction as a longitudinal direction and spaced from each other along a second direction that intersects the first direction; … 
a source of the first conductivity type disposed in a surface layer portion…; …
a drain layer of the first conductivity type connected to a bottom portion of the drift layer,
wherein a width of each of the embedded parts in the second direction changes continuously along the first direction, 
each of the plurality of embedded parts is embedded in a trench, the width of each of the embedded parts changes along an entirety of a length of the trench, and
the plurality of embedded parts extending into the drift layer in a third direction…orthogonal to the first direction and the second direction.”
The claim language establishes the third direction extending into the drift layer as the direction of current flow between source and drain, and that the width of the embedded parts changes continuously along an entirety of the embedding trench in the first direction orthogonal to the current flow direction (see Instant Application Figs. 3 & 9).  Miyajima (US PGPub 2007/0177444) discloses in Fig. 6 and para. [0067-0070] that relative widths of the p-type embedded regions and n-type drift regions differ such that different depletion widths result in switching current transients that are gradual to suppress dV/dt during switching; likewise, Figs. 13 & 15 and para. [0083] disclose embedded super junction parts tapered in the direction of current flow to provide disparate depletion regions to likewise suppress transients.  These teaching do not appear to suggest tapering the trenches along a trench length orthogonal to the current flow direction to produce similar suppression of transients.
Claims 2 and 4-6 are allowed as ultimately depending from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891                                                                                                                                                                                                        2891